     Case 3:20-cv-00132-MMD-CLB Document 6 Filed 06/29/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     ROBERT GUERRINA,                                   Case No. 3:20-cv-00132-MMD-CLB

7                                   Petitioner,                         ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                              Respondents.

11

12          This habeas matter is before the Court on Petitioner Robert Guerrina’s failure to

13   comply with the Court’s orders (ECF Nos. 4, 5).

14          Guerrina submitted a petition for writ of habeas corpus (ECF No. 1-1) and an

15   application to proceed in forma pauperis (“IFP”) in February 2020. He later submitted a

16   financial affidavit showing that he did not qualify for a waiver of the $5.00 habeas filing fee.

17   (ECF No. 3.) In April 2020, the Court ordered Guerrina to pay the filing fee within 30 days.

18   (ECF No. 4.) Guerrina was warned that a failure to comply with the order to pay the filing

19   fee would result in the dismissal of this action without prejudice and without further

20   advance notice. (Id.) Guerrina took no action, and the 30-day deadline expired.

21          On May 22, 2020, the Court gave him one more opportunity to comply with the April

22   2020 order, resetting the deadline to pay the filing fee until June 22, 2020. (ECF No. 5.)

23   The Court warned him again that a failure to comply with its orders to pay the filing fee

24   would result in dismissal of the petition without prejudice and without further advance

25   notice. (Id.) To date, Guerrina has not paid the $5.00 filing fee, requested an extension of

26   time, or taken any other action to prosecute this case.

27          It is therefore ordered that Petitioner Robert Guerrina’s petition for writ of habeas

28   corpus (ECF No. 1-1) is dismissed without prejudice based on his failure to comply with
     Case 3:20-cv-00132-MMD-CLB Document 6 Filed 06/29/20 Page 2 of 2


1    the Court’s orders (ECF Nos. 4, 5) and the Local Rules of Practice.

2           The Clerk of the Court is instructed to enter final judgment accordingly and close

3    this case.

4           DATED THIS 29th day of June 2020.

5

6
                                             MIRANDA M. DU
7                                            CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
